FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to papers filed 09/02/2022 in which claims 4-10 were canceled; claims 1 and 11 were withdrawn; and claim 2 was amended. All the amendments have been thoroughly reviewed and entered.
Claims 2-3 and 12-15 are under examination.

Maintained-Modified Rejection
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-3 and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawano et al (13 May 2004; US 2004/0092582 A1; previous cited) in view of Kajino et al (15 March 2007; US 2007/0060623 A1; previously cited) and Fukuta et al (13 February 2001; US 6,187,340 B1; previously cited). 
Regarding claim 2, Kawano teaches a solid pharmaceutical dosage form comprising a drug containing an amino group or imino group, PEG 6000, titanium oxide and organic acids such as fumaric acid ([1072], [1073], [1075], [1076], [1094], [1098], [1118], [1127], [1129], [4191], [4192] and Example 4; claim 4). Kawano teaches the dosage form can be prepared as a drug-containing core preparation wherein the core contains the drug (active ingredient) and stabilizer such as fumaric acid ([1124] and [1127]). Kawano teaches fumaric acid can be part of the core or a coating layer which coats the core ([1124], [1127]-[1136]). Kawano teaches the preparation of the core contains organic acids such as fumaric acid as a stabilizer or protective material ([1127] and [1129]). Kawano teaches the organic acid such as fumaric acid can be present in an amount of about 1% to 15% (w/w), preferably about 2 to about 8% (w/w) based on a core ([1129]).  Kawano teaches the dosage form further contains crystalline cellulose ([1079], [1126], [1128], [1140] and [1150]). Kawano teaches the solid pharmaceutical dosage form is a tablet ([1075], [1077], [1085], and [1098]). Kawano teaches the titanium oxide and PEG are in the coating layer ([1129] and [1137]; Formulation Examples 5-7). Kawano teaches the titanium oxide is present in the coating layer in an amount of 10% by weight of the coating layer (Formulation Examples 5-7). Kawano teaches the PEG is present in the coating layer in an amount of 15% by weight of the coating layer (Formulation Examples 5-7).
It would have been obvious to one of ordinary skill in the art to routinely optimize the content organic acid such fumaric acid in the core of the dosage form of Kawano to a content as claimed and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because as discussed above, Kawano provided the guidance for optimizing the amount of organic acid such as fumaric acid in the core of the dosage to an amount of about 1% to 15% (w/w) and preferably about 2 to about 8% (w/w), which fall in the range of from 0.01 to 50 wt% of the claimed invention. It is noted that the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine the optimum content of fumaric acid in the core of the solid preparation relative to the weight of the whole preparation to achieve the desired stabilizing and protective effect for the core containing the drug. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the content of fumaric acid in the core of the solid preparation would have been obvious at the time of Applicant’s invention. See MPEP 2144.05 (I)-(II).
However, Kawano does not teach the 1-[5-(2-fluorophenyl)-1-(pyridine-3-ylsulfonyl)-1H-pyrrol-3yl]-N-methylmethanamine as the active ingredient (drug) of claim 2.
Regarding the active ingredient of claim 2, Kajino teaches a solid pharmaceutical composition comprising 1-[5-(2-fluorophenyl)-1-(pyridine-3-ylsulfonyl)-1H-pyrrol-3yl]-N-methylmethanamine as the active ingredient, fumaric acid as the organic acid for forming the fumarate salt of the active ingredient, polyethylene glycol (PEG) as the plasticizer and titanium oxide ([0010], [0030], [0067], [0068], [0132], [0148], [0153], [0813], [0814] and Example 8; claim 13). Kajino teaches the active compound can be coated with a coating layer containing the polyethylene glycol (PEG) as the plasticizer, titanium oxide as the excipient and stabilizers ([0132], [0152]-[0156]).
It would have been obvious to one of ordinary skill in the art to substitute the 1-[5-(2-fluorophenyl)-1-(pyridine-3-ylsulfonyl)-1H-pyrrol-3yl]-N-methylmethanamine as taught in Kajino as the active ingredient in the solid dosage form of Kawano, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because the active ingredients of Kawano and Kajino are commonly drawn to drugs having an amino group or an imino group, and Fukuta taught that solid dosage forms such as that of Kawano and Kajino containing about 5% to about 30% by weight titanium oxide and plasticizer such as about 10% to about 20% by weight PEG in the coating layer that is coated on the active ingredient are advantageously suitable for drugs having an amino group or an imino group due to their susceptibility to decomposition when exposed to UV rays/free radicals, as the coating layer provide a stabilized dosage form containing the drug having an amino group or an imino group, and such coating layer protects the drug from light (i.e., UV rays or heat), thereby providing a dosage form that is excellent in storage stability (Fukuta: abstract; column 2; column 3, lines 20-59; column 4, lines 30-60; column 6, lines 35-end; columns 7 and 8; column 9, lines 15-22; column 14, lines 59-61; column 16, lines 60-end; column 20, lines 25-36; Examples 1-4; and claims 1-19). Thus, an ordinary artisan provided the guidance from Fukuta would have reasonable suggestion or motivation for substituting the (2-fluorophenyl)-1-(pyridine-3-ylsulfonyl)-1H-pyrrol-3yl]-N-methylmethanamine of Kajino for the drug containing an amino group or imino group of Kawano to achieve a resulting solid dosage form with at least the benefit of improved storage stability, and arrive at Applicant’s claimed solid preparation with reasonable expectation of success.
Regarding claim 3, as discussed above, Kajino teaches polyethylene glycol (PEG) as the plasticizer ([0153]), and Fukuta teaches the one of the preferred PEG is PEG 6000 (Fukuta: column 4, lines 45-50; Example 1).
Regarding claims 12-15, Kawano teaches the organic acid such as fumaric acid can be present in an amount of about 1% to 15% (w/w), preferably about 2% to about 8% (w/w) based on a core ([1129]). As discussed above, the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the content of fumaric acid in the core of the solid preparation would have been obvious at the time of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive.
	Applicant argues unexpected results by presenting evidence of nonobviousness from the specification, and alleging that when titanium oxide and PEG coexist, vonoprazan fumarate can decompose to a decomposition product under a light irradiation environment and thus, Applicant then alleged that this problem was solve by adding fumaric acid to the tablet core as shown in Experimental result 6 of the specification (Remarks, pages 6-7).

	In response, the Examiner disagrees. Applicant’s alleged unexpected results shown on paragraphs [0901]-[0905] of the Specification are considered, but found insufficient to obviate the standing 103 rejection. 
As discussed in the standing 103 rejection, Kajino was used for providing the teaching and guidance for substituting the 1-[5-(2-fluorophenyl)-1-(pyridine-3-ylsulfonyl)-1H-pyrrol-3yl]-N-methylmethanamine as the active ingredient in the solid dosage form of Kawano.  Fumaric acid and its effects as stabilizer has been taught and render obvious by the teachings of Kawano and Fukuta. Kawano taught that fumaric acid, an organic acid, functions as a stabilizer and said fumaric acid can be added in a drug-containing core preparation that contains a drug that has an amino group or imino group (Kawano: [1121], [1124], [1127] and [1129]) and taught the content of the organic acid in the core in an amount that lies inside the ranges of the claimed invention (Kawano: [1129]). Fukuta taught the generality of organic acids are known as free radical scavenger that is capable of suppressing decomposition of an ingredient (i.e., a drug having an amino group or imino group) in a pharmaceutical preparation by oxidation (Fukuta: column 3, lines 53-59; column 9, lines 15-22). Thus, the Fukuta provide the predictability and reasonable expectation that the organic acid present in the core of Kawano would be capable of suppressing decomposition of the drug having an amino group or imino group. Furthermore, as discussed above, Kawano teaches amounts of organic acid such as fumaric acid (about 1% to 15% (w/w), preferably about 2% to about 8% (w/w) based on a core), which lies in the ranges of the claimed invention, and the courts have clearly stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985).  
	Thus, the Examiner maintains the position that the cited prior arts as discussed above in the 103 rejection, has already recognized the ability of organic acids as free radical scavengers that are capable of suppressing decomposition of a drug having an amino group or imino group, such as that of the claimed compound.
	To the extent Applicant has shown unexpected superior results from Table 76 of the specification, it is noted that samples 58-60 and 72-75 shown in the result Table 76 (paragraph [0901] of published application) are drawn to core tablets containing from 0.5% by weight to 2.5% by weight of fumaric acid and coating layers containing about 1.6% by weight of PEG 6000 and about 0.8% titanium oxide. Also, compound A of samples 58-60 and 72-75 is specifically a fumarate salt of vonoprazan. Furthermore, paragraph [0903] discloses and Applicant’s asserted that superior results of remarkable suppression was only observed starting at 2.3% by weight of fumaric acid in the core and Table 76 only shows superior results of remarkable suppression at 2.3% and 2.5% by weight of fumaric acid in the core. However, independent claim 2 is much broader than the samples in Table 76 to which Applicant’s alleged as showing superior suppression of decomposition product. It is noted that claim 2 is drawn to a solid preparation comprising 1-[5-(2-fluoropheny1)-1-(pyridin-3- ylsulfonyl)-1H-pyrrol-3-yl]-N-methylmethanamine or a salt thereof (no indication that the compound is part of the core), a core containing 0.01 – 50 wt %of fumaric acid relative to the weight of the whole preparation, and a coating agent containing about 5 wt% to about 30 wt% titanium oxide and about 5 wt% to about 30 wt% of polyethylene glycol. Thus, claim 2 is not sufficiently commensurate in scope with the samples in Table 76 to which Applicant’s alleged as showing superior suppression. As such, the Courts have stated “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
	 
	Applicant argues that none the cited prior arts teaches or suggest the claimed solid preparation having improved light stability which includes compound A’, titanium oxide, PEG and fumaric acid. Applicant alleged that the obviousness rejection was based on improper hindsight (Remarks, pages 7-9).

In response, the Examiner disagrees. It is asserted that the standing obviousness rejection was not based on hindsight analysis because "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).
  As discussed above, Kajino was used for providing the teaching and guidance for substituting the 1-[5-(2-fluorophenyl)-1-(pyridine-3-ylsulfonyl)-1H-pyrrol-3yl]-N-methylmethanamine as the active ingredient in the solid dosage form of Kawano.  Fumaric acid and its effects as stabilizer has been taught and render obvious by the teachings of Kawano and Fukuta. Kawano taught that fumaric acid, an organic acid, functions as a stabilizer and said fumaric acid can be added in a drug-containing core preparation that contains a drug that has an amino group or imino group (Kawano: [1121], [1124], [1127] and [1129]) and taught the content of the organic acid in the core in an amount that lies inside the ranges of the claimed invention (Kawano: [1129]). Fukuta taught the generality of organic acids are known as free radical scavenger that is capable of suppressing decomposition of an ingredient (i.e., a drug having an amino group or imino group) in a pharmaceutical preparation by oxidation (Fukuta: column 3, lines 53-59; column 9, lines 15-22). Thus, the Fukuta provide the predictability and reasonable expectation that the organic acid present in the core of Kawano would be capable of suppressing decomposition of the drug having an amino group or imino group. Furthermore, as discussed above, Kawano teaches amounts of organic acid such as fumaric acid (about 1% to 15% (w/w), preferably about 2% to about 8% (w/w) based on a core), which lies in the ranges of the claimed invention, and the courts have clearly stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985).  Thus, the Examiner maintains the position that the cited prior arts as discussed above in the 103 rejection, has already recognized the ability of organic acids as free radical scavengers that are capable of suppressing decomposition of a drug having an amino group or imino group, such as that of the claimed compound.
As such, obviousness analysis in the standing 103 rejection was based on knowledge gleaned only from the teachings of the cited prior arts and such construction of obviousness based on the teachings of Kawano in view of Kajino and Fukuta is indeed proper for establishing prima facie case of obviousness.

	Applicant argues that none of the cited prior arts alone or combined recognized the problem addressed by Applicant and one would not expect improved light stability of compound A’ when titanium dioxide and PEG are combined with fumaric acid, as no such teaching or suggestion in any of the cited prior arts (Remarks, page 10-11).

In response, the Examiner disagrees. As discussed above, it is reiterated that Kawano taught that fumaric acid, an organic acid, functions as a stabilizer and said fumaric acid can be added in a drug-containing core preparation that contains a drug that has an amino group or imino group (Kawano: [1121], [1124], [1127] and [1129]) and taught the content of the organic acid in the core in an amount that lies inside the ranges of the claimed invention (Kawano: [1129]). Fukuta taught the generality of organic acids are known as free radical scavenger that is capable of suppressing decomposition of an ingredient (i.e., a drug having an amino group or imino group) in a pharmaceutical preparation by oxidation (Fukuta: column 3, lines 53-59; column 9, lines 15-22). Thus, the Fukuta provide the predictability and reasonable expectation that the organic acid present in the core of Kawano would be capable of suppressing decomposition of the drug having an amino group or imino group. Furthermore, as discussed above, Kawano teaches amounts of organic acid such as fumaric acid (about 1% to 15% (w/w), preferably about 2% to about 8% (w/w) based on a core), which lies in the ranges of the claimed invention, and the courts have clearly stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985).  
	Thus, the Examiner maintains the position that the cited prior arts as discussed above in the 103 rejection, has already recognized the ability of organic acids as free radical scavengers that are capable of suppressing decomposition of a drug having an amino group or imino group, such as that of the claimed compound.
	As a result, for at least the reasons discussed above and of record, claims 2-3 and 12-15 remain rejected under pre-AIA  35 U.S.C. 103(a) as being obvious and unpatentable over the combined teachings of Kawano, Kajino and Fukuta.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613